—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated August 27, 1992, as denied, without a hearing, that portion of the petition which requested a permanent stay of arbitration.
Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
We find that a threshold triable issue of fact was raised as to whether the offending vehicle was insured at the time of the accident. Accordingly, that issue should be resolved at a hearing (see, Matter of Insurance Co. v Hartfield, 143 AD2d 667; National Grange Mut. Ins. Co. v Diaz, 111 AD2d 700; Matter of Eagle Ins. Co. v Olephant, 81 AD2d 886). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.